The Court
held, that the plaintiffs were entitled to recover in full the sums reported by the auditor in the first and second classes of the claims, except the sums paid to counsel; and that in the third class the counsel fees must be disallowed, and the other charges be placed upon the same ground in this as in other actions, trespass for example ;1 and that the fees of the auditor were to be allowed in the costs.

 See Barnard v. Poor, 21 Pick. 378; Brooks v. Moody, 20 Pick. 474; Wetmore v. Green, 11 Pick. 462; Richardson v. Dorr, 5 Vermont R. 9.
In an action in Maine, founded on a breach of the covenant of warranty in a deed of conveyance, the true measure of damages, where there had been an eviction by judgment of law, was held to be the value of the land at the time of the eviction, and expenses incurred in defending the suit, including fees paid counsel. Sweet v. Patrick, 3 Fairfield, 9.